Citation Nr: 1605919	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a sinus disability and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for joint and muscle pain and if so whether the reopened claim should be granted.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for trouble swallowing, to include gastroesophageal reflux disease (GERD), and if so whether the reopened claim should be granted.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for headaches and if so whether the reopened claim should be granted.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol dependence.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of a private medical opinion.  Waiver of RO review of the additional evidence is presumed given the date of the Veteran's substantive appeal.

By the decision below, the previously denied claims for service connection are reopened.  These claims along with the claim of service connection for an acquired psychiatric disorder are REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  In a decision of December 2009, the RO found that new and material evidence had not been received to reopen claim for service connection a sinus disability and denied the claims of service connection for headaches, muscle and joint pain, and trouble swallowing, to include GERD, on the basis that they were not incurred in or caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  The additional evidence since the RO's decision in December 2009 is not redundant or cumulative evidence previously considered and it relates to an unestablished facts necessary to substantiate the claims for service connection for a sinus disability, headaches, muscle and joint pain, and problems swallowing.


CONCLUSIONS OF LAW

1.  The December 2009 RO decision, which denied the Veteran's claim of service connection for a sinus disability, headaches, muscle and joint pain, and trouble swallowing, to include GERD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection a sinus disability, headaches, muscle and joint pain, and trouble swallowing, to include GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an unappealed rating decision issued in March 2006, the RO denied service connection for a sinus disability for lack of a current disability.  Thereafter, in an unappealed rating decision issued in December 2009, the RO found that new and material evidence had not been received to reopen claim of service connection a sinus disability and denied the claims of service connection for headaches, muscle and joint pain, and trouble swallowing, to include GERD, on the basis that they were not incurred in or caused by service.  Because the decision was not appealed, and because new and material evidence was not received within a year of the decision, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence of record at the time of the December 2009 rating decision included the Veteran's service treatment records, which showed that the Veteran was treated for nasal congestion, but none of the other conditions.  Also of record were VA treatment records dated from December 1999 to October 2001, and from March 2007 to November 2009, which showed that the Veteran was evaluated for swallowing problems and GERD, but none of the other conditions.

The evidence added to the record since December 2009 includes testimony from the Veteran, his mother, and his wife that he has had sinus problems, headaches, muscle and joint pain, trouble swallowing, and symptoms of GERD in and since service in the Persian Gulf.

As to a sinus disability, evidence showing that the Veteran has experienced sinus problems in and since service coupled with the absence of a current diagnosis suggests that he may have an undiagnosed illness, that is, a "current disability," which was an element of entitlement to service connection that the RO found was not met in March 2006 and December 2009.  As to headaches, muscle and joint pain, and trouble swallowing, to include GERD, testimony that the Veteran has experienced symptoms suggests that the disabilities may have been incurred in service, which was an element of entitlement to service connection that the RO found was not met in December 2009.

The Board finds that the recent testimony by the Veteran, his mother, and his wife is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to previously unestablished elements of entitlement to service connection.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claims is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

The claim of entitlement to service connection for a sinus disability is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for muscle and joint pain is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for trouble swallowing, to include GERD, is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for headaches is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

An Acquired Psychiatric Disorder

In March 2012, a VA examiner diagnosed alcohol dependence and opined that it had onset in adolescence.  The examiner opined that no diagnosis of PTSD is warranted due to lack of an in-service stressor and current symptoms of PTSD.  The examiner explained that the Veteran reported that exposure to dead bodies during his warzone deployment did not bother him and that he does not re-experience these events or find them traumatic.

However, in December 2015, Dr. Frederick, a private psychologist, diagnosed PTSD and alcohol dependence.  Dr. Frederick opined that PTSD was due to service and that alcohol dependence was self-medication for PTSD.  Although there is little rationale in the opinion, the new evidence conflicts with the prior evidence.  Therefore, a new VA medical examination and opinion is warranted.

Reopened Issues

As the Board has reopened the four previously denied claims upon a finding that new and material evidence has been received, the Board must remand the claims so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Initially, the Board notes the Veteran's DD Form 214 reflects service in the Southwest Asia Theater of Operations from December 1990 to May 1991.  Thus, the provisions of 38 C.F.R. § 3.317 are for consideration.  His military occupational specialty was field artillery surveyor.

At the November 2015 Board hearing, the Veteran his, mother, and his wife reported that he has experienced sinus problems, muscle and joint pain, trouble swallowing, GERD, and headaches since service.

The Veteran reported treatment for sinus problems as early as 1992.  VA treatment records dated prior to December 1999 and from March 2012 to present are outstanding and must be obtained.

The available VA treatment records show recurrent sinusitis from 1991 to 1992 and an assessment of seasonal allergies in 2009.  See VA treatment records (October 5, 2000; April 9, 2008)

In March 2012, a VA examiner opined that the Veteran's trouble swallowing is a diagnosed condition with a specific etiology and is not related to the Veteran's military service.  The examiner explained that trouble swallowing is pharyngeal aspect to GERD or cervical spine problems that developed due to an ATV accident in 2006.

As to trouble swallowing, reexamination is needed to identify the current diagnosis of the Veteran's trouble swallowing and address the nature and etiology of the Veteran's GERD.

In light of the Veteran's service in the Southwest Asia theater of operations, an initial VA examination is needed to determine whether the Veteran's current symptoms of sinus trouble, joint and muscle pain, and headaches can be attributed to a known diagnosis (and if so, whether such disability is related to service) or, if they represent manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. §§ 3.159(c)(4); 3.317.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records dated prior to December 1999 and from March 2012 to present.  Given the date of the records prior to 1999, non-digital and/or archived paper records should be searched.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate professional for the acquired psychiatric disorder claim.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current psychiatric disorder, to include whether the Veteran has PTSD and alcohol dependence.  PTSD should be specifically ruled in or out, and it should be determined whether alcohol dependence is primary or secondary in nature.

The examiner must indicate whether it is at least as likely as not that any psychiatric disability found to be present is related to the Veteran's military service or a service-connected disability.  If the examiner diagnoses the Veteran as having PTSD, the examiner must indicate the stressor(s) underlying that diagnosis.  The examiner is to address Dr. Frederick's favorable opinion dated December 2015.  

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA Persian Gulf examination to address the nature, extent, onset, and/or etiology of the sinus, muscle, joint, swallowing/GERD, and headache symptoms.  The examiner must review the entire claims file, to include all electronic files.

a)  The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the claimed sinus, muscle, joint, swallowing/GERD, or headache disabilities can be attributed to a known clinical diagnosis. 

b)  If the examiner attributes any sinus, muscle, joint, swallowing/GERD, or headache symptoms to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis had its onset in service or is otherwise related to service.  In doing so, the examiner must acknowledge and discuss any lay report of recurrent symptoms since service.

c)  If the examiner finds the Veteran's symptoms cannot be attributed to a known diagnosis, the examiner is to indicate if the symptoms are chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period), and/or part of a medically unexplained chronic multisymptom illness.

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD is related to service.  In doing so, the examiner must acknowledge and discuss any lay report of recurrent symptoms since service.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


